Citation Nr: 0838736	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of LDC, the veteran's child, 
as a helpless child for the purposes of VA benefits, on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 years.

2.  Entitlement to recognition of JDC, the veteran's child, 
as a helpless child for the purposes of VA benefits, on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 years.

3.  Entitlement to recognition of ADC, the veteran's child, 
as a helpless child for the purposes of VA benefits, on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 years.

4.  Entitlement to recognition of IDC, the veteran's child, 
as a helpless child for the purposes of VA benefits, on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1947.  The appellant, filing on behalf of her 
dependent siblings, seeks recognition of each as helpless 
children based upon permanent and total incapacitation from 
self-support prior to attaining the age of 18.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and January 2007 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the appellant's claims of entitlement 
to recognition of LDC, JDC, ADC, and IDC as helpless children 
based upon permanent and total incapacitation from self-
support prior to their attaining the age of 18.  In July 
2007, the appellant testified before the Board at a hearing 
that was held at the RO.


FINDINGS OF FACT

1.  LDC is the veteran's natural child.  He attained the age 
of 18 in September 1974.

2.  LDC was initially diagnosed with schizophrenia in 
November 1973, prior to attaining the age of 18.

3.  LDC was not permanently incapable of self-support by 
reason of a mental or physical condition prior to attaining 
the age of 18.

4.  JDC is the veteran's natural child.  He attained the age 
of 18 in December 1978.

5.  JDC was initially diagnosed with schizophrenia in 
December 1981, after attaining the age of 18.

6.  JDC was not permanently incapable of self-support by 
reason of a mental or physical condition prior to attaining 
the age of 18.

7.  ADC is the veteran's natural child.  She attained the age 
of 18 in December 1980.

8.  ADC was diagnosed with schizophrenia at least as early as 
October 1976, prior to attaining the age of 18.

9.  ADC was not permanently incapable of self-support by 
reason of a mental or physical condition prior to attaining 
the age of 18.

10.  IDC is the veteran's natural child.  She attained the 
age of 18 in November 1984.

11.  IDC was initially diagnosed with schizophrenia in April 
1985, after attaining the age of 18.

12.  IDC was not permanently incapable of self-support by 
reason of a mental or physical condition prior to attaining 
the age of 18.


CONCLUSIONS OF LAW

1.  The criteria for recognition of LDC as a helpless child 
of the veteran have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.356 (2007).

2.  The criteria for recognition of JDC as a helpless child 
of the veteran have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.356 (2007).

3.  The criteria for recognition of ADC as a helpless child 
of the veteran have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.356 (2007).

4.  The criteria for recognition of IDC as a helpless child 
of the veteran have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that LDC, JDC, ADC, and IDC were each 
permanently and totally incapacitated prior to attaining the 
age of 18, and are thus entitled to helpless child benefits.  
In support of her contention she notes generally that the 
veteran, her father, was discharged from service as a result 
of his schizophrenia, and that he was in receipt of a 100 
percent disability rating for schizophrenia for more than 10 
years prior to his death.

The record reflects that LDC, JDC, ADC, and IDC all have 
current diagnoses of schizophrenia and that they are 
currently permanently incapacitated from self-support.  The 
question before the Board is thus whether LDC, JDC, ADC, and 
IDC were permanently and totally incapacitated prior to 
attaining the age of 18.

In order to be classified as a child for VA benefits 
purposes, the child must be unmarried and must either be 
under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2007).

Principal factors to be considered in determining whether the 
child is entitled to recognition as 'helpless' include:

(1)  Whether a child is earning his or 
her own support.   Holding gainful 
employment is prima facie evidence that 
the child is not incapable of self-
support.  Incapacity for self-support 
will not be considered to exist when the 
child by his or her own efforts is 
provided with sufficient income for his 
or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, will not be considered as 
rebutting permanent incapability of self-
support otherwise established.

(3)  Employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the child, 
the economic situation of the family, 
indulgent attitude of parents, and the 
like.  In cases where the extent and 
nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases, whether 
the daily activities of the child in the 
home and community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support will be 
considered.  Lack of employment of the 
child either prior to the delimiting age 
or thereafter should not be considered as 
a major factor in the determination to be 
made, unless it is shown that it was due 
to physical or mental defect and not to 
mere disinclination to work or indulgence 
of relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2007).

The focus of analysis must be on the claimant's condition at 
the time of his or her eighteenth birthday.  For purposes of 
initially establishing helpless child status, the claimant's 
condition subsequent to his or her eighteenth birthday is not 
for consideration.  However, if a finding is made that a 
claimant was permanently incapable of self-support as of his 
or her eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis; that is, whether there was improvement 
sufficient to render the claimant capable of self-support.  
If the child is shown to be capable of self-support at 18, VA 
is not required to proceed further.  Dobson v. Brown, 4 Vet. 
App. 443 (1993).  

In support of her claims, the appellant submitted numerous 
written statements regarding the troubled histories of each 
of her siblings.  She asserts that while two of her four 
siblings were not diagnosed with schizophrenia until after 
attaining the age of 18, each of them was incapacitated from 
self-support prior to attaining that age, regardless of 
formal diagnoses.  Lay statements written by the family 
housekeeper attest similarly.

The Board will examine each of the appellant's claims in 
turn.

1.  LDC

The appellant asserts that LDC began exhibiting strange 
behaviors, including incoherence and non-responsive to other 
people, when he was approximately 16 years of age.  She 
states that he was seen by local caregivers and was given 
medication without response.  It was advised that he be seen 
by a psychiatrist.  

In a July 2007 letter, Carmen S. Urgel, M.D., M. P.H, 
corroborates these assertions at the request of the 
appellant, stating that he served as the local Municipal 
Health Officer from 1968 to 1982.  In early 1970, LDC was 
brought to the Rural Health Center with complaints of 
sleepless nights, incoherence, and refusal to eat food at the 
right times.  He prescribed LDC tranquilizers but his 
symptoms persisted for many years.  Dr. Urgel advised LDC's 
parents to seek formal psychiatric treatment.

A June 2007 record from the National Center for Mental Health 
certifies that for two weeks in September 1973, when he was 
17 years of age, LDC was hospitalized for treatment of 
schizophrenia.  He was again hospitalized from September 1989 
to June 1991, and in 2003.

LDC underwent VA examination in October 1974.  As a result of 
the examination, LDC was diagnosed with schizophrenic 
reaction, undifferentiated type, currently in remission.  He 
was noted to be pursuing a college level education.  He was 
determined to be mentally competent.

In support of her contention that LDC was incapacitated from 
self-support prior to attaining the age of 18, she points to 
the fact that LDC attended college for approximately 10 years 
without ever graduating.  A transcript from Catanduandes 
Colleges reflects that LDC was enrolled as a student from 
1973 to 1983.  He received passing grades in a number of 
courses but did not earn a degree.

Records dated from February 2000 show that LDC has been 
determined to be incapable of leading a full independent 
existence and needs constant supervision.

In May 2008, VA obtained the opinion of a specialist 
regarding whether, based upon the above history, it was as 
likely as not that LDC was permanently incapacitated from 
self-support prior to attaining the age of 18.  In 
determining that LDC was not incapacitated from self-support 
prior to attaining the age of 18, the specialist noted that 
while LDC had been diagnosed with schizophrenia prior to the 
age of 18, diagnoses of schizophrenia vary in degree of 
resulting impairment.  Some patients with schizophrenia are 
self-sufficient while others are not.  Additionally, 
schizophrenia can also be characterized by periods of 
exacerbation and improvement.  For these reasons, a diagnosis 
of schizophrenia, or a period of incapacity related to 
schizophrenia, does not on its own demonstrate that an 
individual is permanently incapacitated from self-support.

In LDC's case, he underwent VA examination shortly after his 
eighteenth birthday.  At that time, he was diagnosed with 
schizophrenia, undifferentiated type, but found to be in 
remission.  That finding did not preclude the possibility of 
subtle cognitive and functional impairment.  However, it was 
significant that LDC was attending school at the time.  His 
college transcript indicated that he had obtained passing 
grades in a number of subjects throughout the years he 
attended the college.  His relative success at the college 
indicated that at the time of his eighteenth birthday, and 
for several years after, LDC had the capacity to support 
himself in a manner to attend university.  The specialist 
determined that his ability to attend classes and earn 
passing grades indicated that he was not permanently 
incapacitated from self-support prior to his eighteenth 
birthday.  The fact that he had not ultimately earned a 
degree was not persuasive evidence that he was incapacitated 
from self-support.  Based upon the above, the specialist 
concluded that it was not as likely as not that LDC was 
permanently incapacitated from self-support prior to 
attaining the age of 18.

Given LDC's ability to function as a student for several 
years following his eighteenth birthday, the Board finds that 
the disability that led to LDC's incapacitation did not 
manifest until several years after his eighteenth birthday.  
Accordingly, the Board finds that the requirements for 
recognition as a helpless child have not been met.  The Board 
has considered the information pertaining to treatment of 
schizophrenia prior to his eighteenth birthday, but there is 
no persuasive evidence that his schizophrenia resulted in 
permanent incapacity for self-support prior to his attaining 
the age of 18.  Because the evidence demonstrates that LDC 
was able to function with relative success as a student for 
years after attaining the age of 23, the Board need not 
consider the exception applicable to students up to the age 
of 23.  

The Board has considered the assertions of the appellant and 
family housekeeper regarding LDC's incapacity for self-
support prior to attaining the age of 18.  The appellant and 
housekeeper are competent to attest to their observations of 
LDC.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as 
lay people, the appellant and housekeeper are not competent 
to establish that LDC was permanently incapacitated from 
self-support prior to his attaining the age of 18.  Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the Board finds that LDC does not meet the criteria 
for recognition as a helpless child.  38 C.F.R. §§ 
3.57(a)(1).  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  JDC

The appellant contends that JDC has been incapacitated from 
self-support since his birth.  She asserts that while JDC was 
not initially hospitalized until he was older, but that was 
only because he had previously been too young for 
hospitalization.  In support of her contention that he was 
permanently incapacitated from self-support prior to the 
attaining the age of 18, the appellant notes that JDC did not 
complete high school.

In numerous written statements and in July 2007 testimony 
before the Board, the appellant asserted that JDC was taken 
to the local doctor for treatment of his strange behavior 
many years before he attained the age of 18.  

In a July 2007 letter, Dr. Urgel corroborates these 
assertions at the request of the appellant, stating that in 
the late 1970's, JDC was brought to the Rural Health Center 
for consultation.  He had been observed to be very silent, 
sometimes doing monologue, and to be incoherent, and, on 
occasion, non-responsive to people conversing with him.  He 
was prescribed medication but his condition got progressively 
worse.  Dr. Urgel advised JDC's parents to seek formal 
psychiatric treatment.

A June 2007 record from the National Center for Mental Health 
certifies that from December 1981 to April 1982, when he was 
21 years of age, LDC was hospitalized for treatment of 
schizophrenia.  He was again hospitalized in April 2002.  

Records associated with the December 1981 hospitalization 
show that at the time of his admission, his mother reported 
that he had begun to have problems, behavioral and otherwise, 
at around the age of 15.

In May 2008, VA obtained the opinion of a specialist 
regarding whether, based upon the above history, it was as 
likely as not that JDC was permanently incapacitated from 
self-support prior to attaining the age of 18.  In 
determining that JDC was not incapacitated from self-support 
prior to attaining the age of 18, the specialist noted, with 
significance, that JDC's first psychiatric hospitalization 
did not take place until after his 21st birthday.  Despite 
the appellant's contentions that JDC had manifested 
schizophrenia prior to that time, there was no formal medical 
evidence of record demonstrating a diagnosis of schizophrenia 
prior to his initial period of hospitalization.  The 
specialist noted that schizophrenia is often associated with 
a prodrome, a period during which cognitive difficulties, 
psychosocial decline, and even some psychotic symptoms become 
evident but when the full criteria for a diagnosis of 
schizophrenia are not yet met.  When present, a prodrome can 
last for several months to a few years.  Even considering 
that, the specialist noted that it would be highly unusual 
for a prodrome to last for six years (i.e., from the age of 
15 to his first hospital admission at the age of 21).  It was 
possible, however, that at the age of 15 JDC was expressing 
the asociality and eccentricity that are common premorbidly 
in patients with schizophrenia.

The specialist further stated that the duration of time 
between the full onset of schizophrenia and the first 
presentation for psychiatric evaluation is variable.  It can 
depend on the availability of mental health resources, the 
familiarity of the family with mental illness, the severity 
of the symptoms, and the family's tolerance of them at home.  
Often it was intolerable behavior that prompted presentation 
for psychiatric care.  In JDC's case, by the time of his 
eighteenth birthday, the family would have already been 
exposed to both his father's and his older sibling's 
problems.  The family accordingly would have had some 
familiarity with mental illness, as well as with the 
resources available for treatment.  Whether that experience 
would have raised or lowered their tolerance for behavior on 
the part of JDC that would have prompted earlier formal 
psychiatric evaluation could not be determined.  It was 
clear, however, that JDC met the criteria for a diagnosis of 
schizophrenia when he was psychiatrically evaluated at the 
age of 21.  There was no direct observation by trained 
medical personnel that he met those criteria prior to the age 
of 18.

The specialist next noted that the record demonstrated that 
JDC did not complete high school.  The specialist observed 
that there are many reasons for a young person not to 
complete high school, including personal choice.  In JDC's 
case, the record reflected that education was highly praised 
and encouraged by the family.  The record also reflected that 
JDC was noted to have had cognitive difficulties from 
childhood.  Given that reflection, it was possible that JDC 
had been a marginal student throughout his life and that his 
failure to complete high school was consistent with his 
marginal academic performance.  Another possibility was that 
he had been a competent student but had then developed the 
prodrome or full schizophrenia.  Psychosocial decline or 
cognitive difficulties associated with prodromal or 
undiagnosed schizophrenia could affect academic performance.  
However, whether JDC had manifested schizophrenia prior to 
the age of 18 was speculative.

In finding that JDC was not as likely as not permanently 
incapacitated from self-support prior to his eighteenth 
birthday, the specialist reasoned that at the time JDC was 
discharged from the hospital at the time of his initial 
admission at the age of 21, he was noted to have improved, 
and there was no assessment conducted by a trained medical 
professional for the next 20 years regarding JDC's capacity 
for self-support.

Given that there is no evidence that JDC was diagnosed with 
schizophrenia prior to his eighteenth birthday, the Board 
finds that the disability that led to JDC's incapacitation 
did not manifest until several years after his eighteenth 
birthday.  Accordingly, the Board finds that the requirements 
for recognition as a helpless child have not been met.  38 
C.F.R. §§ 3.57(a)(1).  

The Board has considered the assertions of the appellant and 
family housekeeper regarding JDC's incapacity for self-
support prior to attaining the age of 18.  The appellant and 
housekeeper are competent to attest to their observations of 
JDC.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as 
lay people, the appellant and housekeeper are not competent 
to establish that JDC was permanently incapacitated from 
self-support prior to his attaining the age of 18.  Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the Board finds that JDC does not meet the criteria 
for recognition as a helpless child.  38 C.F.R. §§ 
3.57(a)(1).  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
3.  ADC

The appellant contends that ADC developed psychiatric 
problems when she was 11 years of age.  She asserts that ADC 
was not initially hospitalized until she was 14 because she 
had previously been too young for hospitalization.  She 
additionally asserts that while ADC eventually married, her 
marriage should not be considered to be legally valid.  The 
reasons she argues that the marriage should not be considered 
to be valid include the mental competency of the parties, the 
age of the groom, and the legal status of the official 
performing the ceremony.  The appellant additionally argues 
that ADC's marriage should not preclude her from being found 
to have been permanently incapacitated from self-support 
prior to attaining the age of 18 because she had been 
separated from her husband for the last seven and one-half 
years, received no support from her husband, and was 
currently confined to a psychiatric hospital.

In numerous written statements and in July 2007 testimony 
before the Board, the appellant asserted that ADC was taken 
to the local doctor for treatment of her strange behavior 
many years before she attained the age of 18.  

In a July 2007 letter, Dr. Urgel corroborates these 
assertions at the request of the appellant, stating that in 
the late 1970's and early 1980s, ADC was brought to the Rural 
Health Center with complaints of sleepless nights.  She had 
been observed to go around the town in beautiful clothes, 
changing her attire every now and then.  She was additionally 
observed to occasionally go around the town fully unclothed, 
and to be disturbing to church parishioners during church 
services.  She had been prescribed oral tranquilizers without 
good effect.  She often had severe attacks such that she 
inflicted pain on other people.  She was considered to be a 
burden to her parents, and to sometimes be furious and 
uncontrollable.  Dr. Urgel advised ADC's parents to seek 
formal psychiatric treatment.

A June 2007 record from the National Center for Mental Health 
certifies that from January 1976 to July 1976, when she was 
14 years of age, ADC was hospitalized for treatment of 
schizophrenia.  

An undated letter from the National Mental Health Hospital 
certifies that in October 1976, at the age of 14, ADC was 
readmitted to the hospital because of "overtalkativeness, 
restlessness, insomniac, anorexic, disarranging anything at 
home, breaking breakables, of one month duration."  The 
diagnosis was schizophrenia, undifferentiated type.

The June 2007 record from the National Center for Mental 
Health notes that since her initial period of hospitalization 
at the age of 14, ADC had been hospitalized for treatment of 
schizophrenia on 22 additional occasions.  Assigned diagnoses 
have included schizophrenia, undifferentiated type, as well 
as bipolar disorder, manic type.

The record reflects that ADC completed high school and 
married at the age of 25.  She bore six children with her 
husband.

ADC underwent a VA neuropsychiatric examination in January 
1981.  No evidence of intellectual impairment or neurological 
deficit was found.

In May 2008, VA obtained the opinion of a specialist 
regarding whether, based upon the above history, it was as 
likely as not that ADC was permanently incapacitated from 
self-support prior to attaining the age of 18.  In 
determining that ADC was not incapacitated from self-support 
prior to attaining the age of 18, the specialist noted that 
there was excellent evidence that ADC developed a serious 
psychiatric illness by the age of 14.  Whether her initial 
psychiatric condition was schizophrenia, schizoaffective 
illness, or bipolar illness could not be determined from the 
evidence of record.  The specialist noted that there was a 
great deal of phenomenological overlap between these 
syndromes and the distinction was normally made based upon 
more detailed longitudinal information.  The precise 
diagnosis, however, was of secondary importance, as each of 
those conditions could be manifested by periods of 
exacerbation and remission over the years.

In determining that ADC was not incapacitated from self-
support prior to attaining the age of 18, the specialist 
considered the fact that ADC completed high school, an 
expected developmental milestone in her family, to be 
persuasive evidence against finding incapacitation prior to 
the age of 18.  The specialist also considered ADC's marriage 
at the age of 25 and the bearing of six children to be 
persuasive evidence against finding incapacitation prior to 
the age of 18.  The specialist observed that the roles of 
mother and homemaker require significant social strengths, 
and are roles that can be considered comparable to having the 
capacity for self-support.  Given those factors, and the 
repeated psychiatric admissions notwithstanding, the 
specialist felt that the record did not demonstrate that ADC 
was permanently incapacitated from self-support during her 
early adult life.

With respect to the appellant's argument that ADC's marriage 
should not be considered to be legally valid, the specialist 
noted that the legality of the marriage notwithstanding, the 
record indicated that ADC cohabited with her husband for a 
significant period of time and had six children.  The fact 
that ADC had been separated from her husband had no bearing 
on whether ADC was incapacitated from self-support prior to 
her eighteenth birthday.

While the record reflects that ADC was diagnosed with a 
psychiatric disorder well before her eighteenth birthday, the 
record also reflects that despite that diagnosis, she 
graduated from high school, married at the age of 25, and had 
six children.  Given the accomplishment of these milestones, 
and the fact that marriage and the attendant roles as mother 
and homemaker may be viewed as comparable to having the 
capacity for self-support, the Board finds that the 
disability that led to ADC's incapacitation did not manifest 
to a degree to render her incapable of self-support until 
well after her eighteenth birthday.  Accordingly, the Board 
finds that the requirements for recognition as a helpless 
child have not been met.  38 C.F.R. §§ 3.57(a)(1).  

The Board has considered the assertions of the appellant and 
family housekeeper regarding ADC's incapacity for self-
support prior to attaining the age of 18.  The appellant and 
housekeeper are competent to attest to their observations of 
ADC.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as 
lay people, the appellant and housekeeper are not competent 
to establish that ADC was permanently incapacitated from 
self-support prior to her attaining the age of 18.  Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the Board finds that ADC does not meet the criteria 
for recognition as a helpless child.  38 C.F.R. §§ 
3.57(a)(1).  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  IDC

The appellant asserts that IDC had developed psychiatric 
problems by the time she had reached approximately 14 years 
of age.  She asserts that by the age of 14, as a result of 
her erratic behavior, hallucinations, insomnia, and 
depression, the family felt that IDC had been possessed by an 
evil spirit.  The appellant relates that IDC's behavior 
changed from normal to abnormal within her first three years 
of high school.  In support of her assertion that IDC was 
permanently incapacitated from self-support by the time she 
attained the age of 18, the appellant notes that IDC had a 
negative score on her college entrance examinations.  A 
negative examination score, she explains, is worse than a 
zero percent.

In numerous written statements and in July 2007 testimony 
before the Board, the appellant asserted that IDC was taken 
to the local doctor for treatment of her strange behavior 
many years before she attained the age of 18.  

In a July 2007 letter, Dr. Urgel corroborates these 
assertions at the request of the appellant, stating that in 
the early 1980's, IDC was brought to the Rural Health Center 
with complaints of insomnia, depression, refusal to eat by 
herself, hallucinations, and refusal to talk with people.  
Once she left the house, she would often not return unless 
someone brought her home.  She never volunteered to do 
anything at home, and could not be depended upon for 
anything.  She was completely dependent upon her parents.  

A June 2007 record from the National Center for Mental Health 
certifies that from April 1985 to August 1985, when she was 
18 and a half years of age, IDC was hospitalized for 
treatment of schizophrenia, undifferentiated type.  Notes 
associated with her admission indicate that she was 
reportedly well until seven days prior to her admission.  She 
was again hospitalized in September 1998 with a diagnosis of 
schizophrenic psychosis.  

The record reflects that IDC completed high school but could 
not enter college due to her poor performance on the entrance 
examinations.

In May 2008, VA obtained the opinion of a specialist 
regarding whether, based upon the above history, it was as 
likely as not that IDC was permanently incapacitated from 
self-support prior to attaining the age of 18.  In 
determining that IDC was not as likely as not incapacitated 
from self-support prior to attaining the age of 18, the 
specialist considered significant the fact that the first 
unequivocal psychiatric assessment did not take place until 
IDC was 18 and a half years of age.  At that time, IDC met 
the criteria for a diagnosis of schizophrenia.  The 
specialist noted that schizophrenia can have a variable 
length prodrome.  Also, depending on many factors, a period 
of time can elapse between the full onset of symptoms and 
psychiatric presentation.  Significantly, however, the note 
taken at the time of IDC's initial hospitalization indicated 
that she was well until seven days prior to her admission, 
suggesting that the onset of her psychiatric problems had 
been relatively sudden.  The course of schizophrenia could 
include periods of exacerbations and improvement.  The 
psychiatric documentation of a sudden onset of psychotic 
symptoms at the age of 18 and a half did not preclude the 
possibility that there were earlier episodes from which IDC 
had at least partial remission.  In this regard, the 
specialist noted that the statement provide by Dr. Urgel 
regarding IDC's psychiatric history was unpersuasive, given 
that there was no indication that Dr. Urgel was reviewing any 
medical records associated with his treatment of IDC 25 years 
earlier.  In the absence of documentation of earlier episodes 
of schizophrenia that went into remission, the record did not 
support a diagnosis of schizophrenia prior to the time IDC 
attained the age of 18.  Additionally supportive of a finding 
that IDC was not incapacitated from self-support prior to 
attaining the age of 18 was the fact that she had been able 
to finish high school, and that she was not hospitalized 
again until 1998, approximately 23 years after her initial 
hospitalization.  There was no evidence of an assessment by a 
trained medical professional during that 23-year period 
regarding IDC's capacity for self-support.

Given that there is no evidence that IDC was diagnosed with 
schizophrenia prior to her eighteenth birthday, and notes 
taken at the time of her hospital admission at the age of 18 
and a half indicate that she had been well until seven days 
prior to her admission, signaling a sudden onset of 
schizophrenia symptoms, the Board finds that the disability 
that led to IDC's incapacitation did not manifest until after 
her eighteenth birthday.  Accordingly, the Board finds that 
the requirements for recognition as a helpless child have not 
been met.  38 C.F.R. §§ 3.57(a)(1).  

The Board has considered the assertions of the appellant and 
family housekeeper regarding IDC's incapacity for self-
support prior to attaining the age of 18.  The appellant and 
housekeeper are competent to attest to their observations of 
IDC.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as 
lay people, the appellant and housekeeper are not competent 
to establish that IDC was permanently incapacitated from 
self-support prior to her attaining the age of 18.  Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the Board finds that IDC does not meet the criteria 
for recognition as a helpless child.  38 C.F.R. §§ 
3.57(a)(1).  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2006; rating 
decisions in April 2005 and January 2007; a statement of the 
case in January 2006; and a supplemental statement of the 
case in April 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case and June 2007 statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.













	(CONTINUED ON NEXT PAGE)


ORDER

Recognition of LDC as a helpless child on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 years is denied.

Recognition of JDC as a helpless child on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 years is denied.

Recognition of ADC as a helpless child on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 years is denied.

Recognition of IDC as a helpless child on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 years is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


